DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/22 has been entered.
 
Response to Amendment
2.	Applicant’s amendment and accompanying remarks filed 10/11/22 has been fully considered and entered. Claims 1, 7, 12, 14 and 20 have been amended. Claim 3-4 and 6 are canceled. New claims 21-23 have been added as requested. Applicant’s amendments to claim 20 is found sufficient to overcome the 112 2nd paragraph rejection. As such, this rejection is hereby withdrawn. Applicant’s amendments to claims 1 and 12 are not found sufficient overcome the 112 2nd paragraph set forth in the previous Final Action dated 5/25/22. Additionally, Applicant’s amendments raised further 112 2nd paragraph issues as set forth below. Applicant’s amendments to claims 1 and 12 are not found sufficient to overcome the obviousness type rejections based on the combination of Griffin, II et al., US 20170065038 in view of Brousseau, US 10,455,927. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1,5, 7-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	With specific regard to claim 1 and 12, it is unclear what is meant by the term “blank”. Claims 5, 7-11 and 13-22 are rejected for their dependency on claims 1 and 12. Claims 1 and 12 are also indefinite because it is not clear what is meant by or the structure Applicants are attempting to claim by the limitation of “laminated onto each other along the majority of the longitudinal dimension, which layers comprise an inner layer, an outer layer superposed and attached onto the inner layer, and a loop section connecting the inner layer to the outer layer and forming a space for a fixture to the
wearable electronic device”. Specifically, it is not clear how there are two inner layers? Applicants recite an inner layer and an outer layer superposed and attached onto the “inner layer”. Claims 1 and 12 are also indefinite because it is not clear what amount or area constitutes a “majority”. The term “majority” in claims 1 and 12 is a relative term which renders the claim indefinite. The term “majority” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 





6.	Claims 21 and 22 are indefinite because it is not clear what amount or area constitutes a “majority” an “general”. The terms “majority” and “general” in claims 21 and 22 are relative terms which renders the claim indefinite. The terms “majority” and “general”are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 5, 8-10, 12-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin, II et al., US 20170065038 in view of Brousseau, US 10,455,927. 
	The published patent issued to Griffin, II et al., teach a watch and watch band comprising the claimed buckle and tip attachment having a plurality of holes (figures 1a and 1b, sections 0044 and 0048). Said band can be stitched or sewn (sections 0046-0050). Griffin, II et al., exemplifies using the band for a wrist watch but also teach that the band can be used with a variety of mobile devices and/or health monitors (section 0048). 
	Griffin, II et al., does not teach the claimed micro-fiber. 
The patent issued to Brousseau teach a wrist/hand strap for a handheld device made from a microfiber (figure 1, abstract and column 7, 45-55). Said strap is folded over to form the claimed loop (figures and abstract). Such an embodiment meets the limitation of a single layer of microfiber folded over such that there are two mutually superposed layers.  Specifically, Brousseau teach that the loop can be formed by folding over the double end self-adhesive comprising microfiber strap (column 12, 1-60). The Examiner is of the position that a self-adhesive meets the limitation of a “glue”. With regard to the claimed length and width limitations, as shown in the figures, said microfiber strap has a length and a width in accordance with the claimed strap used for a wearable device. With regard to the claimed stretching properties, the Examiner is of the position that since Brousseau teach forming the strap form microfiber, the claimed stretching properties would be present. Microfiber is known to be very elastic while still holding its shape. Microfiber can also be made into Ultrasuede®, a synthetic imitation of suede leather, which is cheaper and easier to clean and sew than natural suede leather. Microfiber fabric is frequently used for athletic wear, because the microfiber material wicks moisture (perspiration) away from the body; subsequent evaporation cools the wearer.
https://en.wikipedia.org/wiki/Microfiber#:~:text=Apparel-,Clothing,making%20it%20suitable%20for%20undergarments
With regard to claim 13, since both cited art references teach folding the strap or band material over itself, a person of ordinary skill would recognize that the strap can either be two separate pieces each configured with a loop end at the attachment location or can be made from a single piece that can be looped over at two attachment points. Such embodiments are considered design choices and would within the skill of a worker in the art. With regard to claims 21 and 22, such folding /adjustable strap would also provide the claimed tensioning. With regard to claims 15 and 23, the Examiner considers a health monitor sufficient to meet the limitation of an optic heart rate sensor. 
	Therefore, motivated by the desire to provide a watch band that is elastic, suede and/or moisture wicking, it would have been obvious to a person of ordinary skill in the art to use the microfiber strap of Brousseau to form the watchband of Griffin, II et al. 
9.	Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin, II et al., US 20170065038 in view of Brousseau, US 10,455,927 as applied to claims 1 and 12 above and further in view Rittenhouse, US 2018/0132574. 
	The combination of Griffin, II et al., and Brousseau is set forth above. 
	The cited combination does not teach the claimed spring bar. 
	The published patent application issued to Rittenhouse teach a watch and watchband comprising the claimed looped ends (title, abstract and figure 1). Said watch is provided with a spring bar that is inserted into the loop end as claimed (section 0045). Said spring bar provides the connective link to the device housing (e.g., watch face). Therefore, motivated by the desire to provide a connective link between the strap or band and the device housing it would have been obvious to a person of ordinary skill in the art at the time the invention was made to insert a spring bar into the loop for the attachment of the strap or band to the device. 
10.	Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Griffin, II et al., US 20170065038 in view of Brousseau, US 10,455,927 as applied to claims 1 and 12 above and further in view of Pestana, US 5,769,290.
	The combination of Griffin, II et al., and Brousseau is set forth above. 
	The cited combination does not teach the claimed Velcro®.
	The patent issued to Pestana teach a wristband constructed to have a hook and loop fabric (Velcro®) fastener (abstract and figures 2 and 3). Therefore, motivated by the desire to provide a wristband with a Velcro® fastener it would have been obvious to a person of ordinary skill in the art to form the strap or band of modified Griffin, II et al., as taught by Pestana. Motivation to provide a Velcro® is found in the desire to provide an alternative attachment to buckle type fastener and/or to provide a quicker and/or simpler fastener. Such a modification would be within the skill or a worker in the art. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789